United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1952
                                 ___________

In re: Raymond J. Vondall; Charlotte     *
M. Vondall,                              *
                                         *
               Debtors.                  *
-----------------------------------      *
                                         *
Dwight R.J. Lindquist, Chapter 7         *
Trustee of the bankruptcy estate of      *
Raymond J. Vondall and Charlotte M. *
Vondall,                                 *
                                         *
               Appellee,                 *
                                         *
        v.                               * Appeal from the United States
                                         * Bankruptcy Appellate Panel
                                         * for the Eighth Circuit.
                                         *
Household Industrial Finance             * [UNPUBLISHED]
Company,                                 *
                                         *
               Appellant.                *
                                    ___________

                           Submitted: May 16, 2008
                              Filed: June 4, 2008
                               ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Household Industrial Finance Company (Household) appeals from a decision
of the Bankruptcy Appellate Panel (BAP) affirming the bankruptcy court’s1 opinion
granting summary judgment in favor of Dwight Lindquist (trustee) in this Chapter 7
bankruptcy case brought by Raymond and Charlotte Vondall (debtors).

       In April 2006, the trustee filed a complaint seeking to avoid Household’s
purported mortgage on debtors’ homestead, under 11 U.S.C. §§ 544 and 547, asserting
that Household had failed to provide, to subsequent transferees, inquiry notice or
constructive notice of the mortgage under the Minnesota Recording Act. Household
had recorded the mortgage, but the mortgage as recorded incorrectly identified
debtors’ property. Upon review of the bankruptcy court’s factual findings for clear
error, and its legal conclusions de novo, see In re Vote, 276 F.3d 1024, 1026 (8th Cir.
2002), we find no basis for reversal. We agree with the bankruptcy court’s well-
reasoned opinion, and accordingly affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Robert J. Kressel, United States Bankruptcy Judge for the
District of Minnesota.
                                          -2-